Citation Nr: 1205524	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1965.  This matter comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in July 2010; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

The Veteran asserts that his hearing loss is due to noise exposure incurred in service.  The Veteran served in the United States Air Force.  His military occupational specialty was weather observer.  The Veteran has testified that he was exposed to aircraft without hearing protection during service.

A January 1961 Report of Medical Examination contains audiometric testing.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  

Converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10

30
LEFT
10
10
0

0

The Veteran's ears were normal and whispered voice testing was 15/15.  

A February 1965 Report of Medical Examination found converted puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
20
10
LEFT
10
5
10
10
10

The Veteran's ears were clinically evaluated as normal.

In October 2006, the Veteran underwent a VA examination.  The diagnosis was bilateral severe sensorineural hearing loss.  The examiner opined that the most likely etiology of the hearing loss was cochlear otosclerosis.  The examiner explained that this would be substantiated by word recognition scores which were significantly better than what one might expect for threshold losses in the 60 to 70 decibel range, and that the Veteran uses hearing aids to very good advantage with compliance much better than one would normally have with that degree of hearing loss.  The examiner noted that although the Veteran provided a history of military noise exposure, his hearing levels were not impacted by this at all, opining that hearing loss caused by noise exposure/acoustic trauma occurs within the time frame of exposure and not at a later time.  

Subsequent to the VA opinion, private treatment records were associated with the claims folder.  Specifically, a March 1991 record reflects that the Veteran was issued a hearing aid.  Correspondence dated in July 2010, from Dr. JM, stated that the Veteran has had problems with hearing since the military, which is inconsistent with simple presbycusis.  Dr. JM noted that the Veteran had his first hearing aids at age 40, which is unheard of for age-related hearing loss.  Dr. JM opined that there was a definite possibility that the Veteran's hearing loss could be related to his time in the service.  

In light of the records associated with the claims folder subsequent to the October 2006 VA examination which show hearing loss as early as 1991 and the July 2010 opinion from Dr. Maddox, and the fact that hearing loss need not be shown at discharge for service connection to be granted, the Veteran should be afforded another VA examination to assess the etiology of his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VA examination to determine the etiology of his bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner and a nexus opinion must be offered regarding the etiology of the Veteran's hearing loss.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  All testing, to include an audiogram, must be performed.  The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  It is requested that the examiner obtain from the Veteran a detailed history of in-service and post-service noise exposure and post-service history of the onset of hearing loss.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  The examiner must reconcile any opinion with the service treatment records, lay statements pertaining to hearing loss symptomatology, the October 2006 VA examination report, private treatment records reflecting hearing loss, and the July 2010 opinion from Dr. Maddox.  

The examiner is notified that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


